UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-4610


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSHUA RAY NEALE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:02-cr-30020-MFU-17)


Submitted:   February 27, 2015              Decided:   March 6, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant.     Timothy   J.   Heaphy,  United  States Attorney,
Elizabeth G.   Wright,    Assistant   United  States  Attorney,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joshua     Ray    Neale     appeals         the    23-month     sentence       imposed

following the revocation of his supervised release term.                                    On

appeal,       Neale    contends        that        his       sentence         was   plainly

unreasonable because it was ordered to run consecutively to his

state sentence.       Finding no error, we affirm.

     “A    district     court    has       broad       discretion     when      imposing     a

sentence      upon    revocation       of        supervised      release.”           United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                  We will

affirm    a   revocation       sentence      that       is   within      the     prescribed

statutory range and not plainly unreasonable.                         United States v.

Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                       We first consider

whether       the     sentence        is     procedurally           or        substantively

unreasonable, employing the same general considerations applied

during review of original sentences.                         Id. at 438.            In this

initial inquiry, we “take[] a more deferential appellate posture

concerning issues of fact and the exercise of discretion than

reasonableness        review     for       guidelines         sentences.”            United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks omitted).             If we find the sentence unreasonable,

we must then determine whether it is “plainly” so.                            Id. at 657.

     A    supervised        release   revocation         sentence        is    procedurally

reasonable      if    the    district       court       considered       the     Sentencing

Guidelines’ Chapter Seven advisory policy statements and the 18

                                             2
U.S.C.      § 3553(a)      (2012)     factors       applicable      to    the    supervised

release      revocation         context,    see     18     U.S.C.     § 3583(e)        (2012);

Crudup, 461 F.3d at 439, and provided sufficient explanation for

the sentence imposed, see United States v. Thompson, 595 F.3d

544,     547      (4th     Cir.      2010).           A    revocation          sentence     is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed.       Crudup, 461 F.3d at 440.

       On    appeal,       Neale    asserts        that    his   sentence       is     plainly

unreasonable        because        the   court       ordered     that      it    be    served

consecutively         to    his     state     court       sentence.        We    find     this

argument unpersuasive.               Upon our review, we find the district

court’s decision to order a consecutive revocation sentence to

be   reasonable.           See    USSG   § 7B1.3(f),        p.s.;     United     States     v.

Johnson, 640 F.3d 195, 208 (6th Cir. 2011).                         To the extent that

Neale       otherwise      challenges         the     procedural         and    substantive

reasonableness of his sentence, we find such contention to be

lacking in merit.           The court considered the Chapter Seven policy

statements and the proper factors under § 3553(a), tailored the

factors      to   Neale’s        individual        circumstances,         and    more     than

adequately explained its proper basis for the sentence.

       Accordingly, we affirm the district court’s judgment.                               We

dispense       with      oral      argument    because        the     facts      and    legal



                                               3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4